     Case 3:20-cv-00442-DJN Document 30 Filed 08/24/20 Page 1 of 2 PageID# 145




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

CYNTHIA ADVANI MARSHALL,                                 )
                                                         )
                                 Plaintiff,              )
                                                         )
v.                                                       ) Civil Action No. 3:20-cv-00442
                                                         )
                                                         )
JOHN MARSHALL, et al.,                                   )
                                                         )
                                                         )
                                 Defendants.             )


                     DEFENDANT BRENDA MARSHALL THOMPSON’S
                               MOTION TO DISMISS


         Defendant, Brenda Marshall Thompson (“Thompson”), by counsel, and pursuant to

Federal Rule of Civil Procedure 12(b)(6), moves to dismiss Plaintiff’s Complaint for failure to

state a claim upon which relief can be granted. Plaintiff’s claims against Thompson fail as a

matter of law, and pursuant to the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662

(2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), Plaintiff’s factual allegations are

insufficient to state a claim for relief that is plausible on its face.

         The reasons and authority for this motion are more fully set forth in the accompanying

Memorandum in Support, filed contemporaneously herewith.

         WHEREFORE, Defendant, Brenda Marshall Thompson, by counsel, respectfully

requests that the Court grant her Motion to Dismiss, dismiss the Complaint against her with

prejudice, and award such other and further relief as the Court deems proper.
  Case 3:20-cv-00442-DJN Document 30 Filed 08/24/20 Page 2 of 2 PageID# 146




                                      BRENDA MARSHALL THOMPSON


                                   By: /s/ William D. Bayliss
William D. Bayliss, Esquire
VSB No. 13741
Joseph E. Blackburn, III, Esquire
VSB No. 81871
Williams, Mullen, Clark & Dobbins, P.C.
P. O. Box 1320
Richmond, VA 23218-1320
804.420.6000
804.420.6507 (FAX)
bbayliss@williamsmullen.com
jblackburn@williamsmullen.com
 Counsel for Brenda Marshall Thompson


                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I electronically filed the foregoing pleading with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all parties.


                                      By: /s/ William D. Bayliss
                                      William D. Bayliss, Esquire
                                      Joseph E. Blackburn, III, Esquire
                                      Williams, Mullen, Clark & Dobbins, P.C.
                                      P. O. Box 1320
                                      Richmond, VA 23218-1320
                                      804.420.6000
                                      804.420.6507 (FAX)
                                      bbayliss@williamsmullen.com
                                      jblackburn@williamsmullen.com
                                       Counsel for Brenda Thompson Marshall


43236950_1
